       Case 1:21-cv-00704-NONE-SAB Document 15 Filed 08/04/21 Page 1 of 4



1
2
3
4
5
6
7
8                                    UNITED STATES DISTRICT COURT

9                                 EASTERN DISTRICT OF CALIFORNIA

10
11   URIE NORRIS,                                    )   Case No.: 1:21-cv-00704-SAB (PC)
                                                     )
12                  Plaintiff,                       )
                                                     )   ORDER DIRECINT CLERK OF COURT TO
13          v.                                           RANDOMLY ASSIGN A DISTRICT JUDGE TO
                                                     )   THIS ACTION
14                                                   )
     DONNY YOUNGBLOOD, et al.,
                                                     )   FINDINGS AND RECOMMENDATIONS
15                  Defendants.
                                                     )   RECOMMENDING PLAINTIFF’S MOTION
                                                     )   FOR SANCTIONS BE DENIED
16                                                   )
                                                     )   (ECF No. 13)
17                                                   )
18          Plaintiff Urie Norris is proceeding pro se and in forma pauperis in this civil rights action
19   pursuant to 42 U.S.C. § 1983.
20          Currently before the Court is Plaintiff’s motion for sanctions, filed August 3, 2021. (ECF No.
21   13.)
22                                                       I.
23                                           LEGAL STANDARD
24          Procedurally, a federal district court may issue emergency injunctive relief only if it has
25   personal jurisdiction over the parties and subject matter jurisdiction over the lawsuit. See Murphy
26   Bros., Inc. v. Michetti Pipe Stringing, Inc., 526 U.S. 344, 350 (1999) (noting that one “becomes a
27   party officially, and is required to take action in that capacity, only upon service of summons or other
28   authority-asserting measure stating the time within which the party serve must appear to defend.).
                                                         1
       Case 1:21-cv-00704-NONE-SAB Document 15 Filed 08/04/21 Page 2 of 4



1    Furthermore, the pendency of this action does not give the Court jurisdiction over prison officials in

2    general. Summers v. Earth Island Inst., 555 U.S. 488, 491–93 (2009); Mayfield v. United States, 599

3    F.3d 964, 969 (9th Cir. 2010). The Court’s jurisdiction is limited to the parties in this action and to the

4    viable legal claims upon which this action is proceeding. Summers, 555 U.S. at 491−93; Mayfield,

5    599 F.3d at 969.

6           A temporary restraining order is an extraordinary measure of relief that a federal court may

7    impose without notice to the adverse party if, in an affidavit or verified complaint, the moving party

8    “clearly show[s] that immediate and irreparable injury, loss, or damage will result to the movant

9    before the adverse party can be heard in opposition.” Fed. R. Civ. P. 65(b)(1)(A). The standard for

10   issuing a temporary restraining order is essentially the same as that for issuing a preliminary

11   injunction. Stuhlbarg Int’l Sales Co. v. John D. Brush & Co., 240 F.3d 832, 839 n.7 (9th Cir. 2001)

12   (analysis for temporary restraining orders and preliminary injunctions is “substantially identical”).

13          “A preliminary injunction is an extraordinary remedy never awarded as of right.” Winter v.

14   Nat. Res. Def. Council, Inc., 555 U.S. 7, 24 (2008) (citation omitted). “A plaintiff seeking a

15   preliminary injunction must establish that he is likely to succeed on the merits, that he is likely to

16   suffer irreparable harm in the absence of preliminary relief, that the balance of equities tips in his

17   favor, and that an injunction is in the public interest.” Id. at 20 (citations omitted). An injunction may

18   only be awarded upon a clear showing that the plaintiff is entitled to relief. Id. at 22 (citation omitted).

19   “Under Winter, plaintiffs must establish that irreparable harm is likely, not just possible, in order to

20   obtain a preliminary injunction.” Alliance for the Wild Rockies v. Cottrell, 632 F.3d 1127, 1131 (9th

21   Cir. 2011).

22          Requests for prospective relief are further limited by 18 U.S.C. § 3626(a)(1)(A) of the Prison

23   Litigation Reform Act, which requires that the Court find the “relief [sought] is narrowly drawn,

24   extends no further than necessary to correct the violation of the Federal right, and is the least intrusive

25   means necessary to correct the violation of the Federal right.” Section 3626(a)(2) also places

26   significant limits upon a court’s power to grant preliminary injunctive relief to inmates. “Section

27   3626(a) therefore operates simultaneously to restrict the equity jurisdiction of federal courts and to

28   protect the bargaining power of prison administrators – no longer may courts grant or approve relief

                                                          2
       Case 1:21-cv-00704-NONE-SAB Document 15 Filed 08/04/21 Page 3 of 4



1    that binds prison administrators to do more than the constitutional minimum.” Gilmore v. People of

2    the State of California, 220 F.3d 987, 999 (9th Cir. 2000).

3                                                           II.

4                                                    DISCUSSION

5              In his request, Plaintiff seeks a court order directing that prison officials to stop interfering with

6    the processing of his legal mail.

7              First, at this juncture of the case, the Court cannot determine that Plaintiff is likely to succeed

8    on the merits of the case as the case has yet to be screened. Second, the United States Marshal has yet

9    to effect service on any Defendant, and Defendants have no actual notice. Therefore, the Court has no

10   personal jurisdiction over any Defendant at this time. Fed. R. Civ. P. 65(d)(2); Murphy Bros., Inc. v.

11   Michetti Pipe Stringing, Inc., 526 U.S. 344, 350 (1999); Zepeda v. U.S. I.N.S., 753 F.2d 719, 727-28

12   (9th Cir. 1983). Third, even if the Court had personal jurisdiction over the individuals named in the

13   complaint, Plaintiff has failed to demonstrate imminent irreparable harm necessary to support a

14   preliminary injunction. See Winter, 555 U.S. at 20; Alliance for the Wild Rockies v. Cottrell, 632

15   F.3d 1127, 1131 (9th Cir. 2011). Accordingly, Plaintiff’s motion for preliminary injunction must be

16   denied.

17                                                          III.

18                                      ORDER AND RECOMMENDATION

19             Based on the foregoing, it is HEREBY ORDERED that the Clerk of Court shall randomly

20   assign a District Judge to this action.

21             Further, it is HEREBY RECOMMENDED that Plaintiff’s motion for a preliminary injunction

22   (ECF No. 13), be DENIED.

23             This Findings and Recommendation will be submitted to the United States District Judge

24   assigned to the case, pursuant to the provisions of Title 28 U.S.C. § 636(b)(l). Within fourteen (14)

25   days after being served with these Findings and Recommendation, Plaintiff may file written objections

26   with the court. The document should be captioned “Objections to Magistrate Judge’s Findings and

27   Recommendation.” Plaintiff is advised that failure to file objections within the specified time may

28   result in the waiver of the “right to challenge the magistrate’s factual findings” on appeal. Wilkerson

                                                             3
      Case 1:21-cv-00704-NONE-SAB Document 15 Filed 08/04/21 Page 4 of 4



1    v. Wheeler, 772 F.3d 834, 839 (9th Cir. 2014) (citing Baxter v. Sullivan, 923 F.2d 1391, 1394 (9th Cir.

2    1991)).

3
4    IT IS SO ORDERED.

5    Dated:    August 4, 2021
6                                                     UNITED STATES MAGISTRATE JUDGE

7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                       4
